NOTICE: NOT FOR OFFICIAL PUBLICATION.
UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL AND
                    MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE

              ARIZONA COURT OF APPEALS
                                 DIVISION ONE



                             EDWARD S., Appellant,

                                         v.

         DEPARTMENT OF CHILD SAFETY, N.S., C.S., Appellees.

                              No. 1 CA-JV 17-0199
                                FILED 1-30-2018


            Appeal from the Superior Court in Maricopa County
                              No. JD32031

                  The Honorable Randall H. Warner, Judge

                                   AFFIRMED


                                    COUNSEL



The Stavris Law Firm PLLC, Scottsdale
By Christopher Stavris
Counsel for Appellant

Arizona Attorney General’s Office, Phoenix
By Amanda Adams
Counsel for Appellee Department of Child Safety
                          EDWARD S. v. DCS, et al.

                             Decision of the Court



                       MEMORANDUM DECISION

Judge Jon W. Thompson delivered the decision of the Court, in which
Presiding Judge Kenton D. Jones joined and Judge Thomas C. Kleinschmidt
specially concurred.1




T H O M P S O N, Judge:

¶1            Edward S. (father) timely appeals the juvenile court’s order
finding that he did not have good cause for failing to appear at his
continued severance trial and the court’s subsequent order terminating his
parental rights to N.S. and C.S. (collectively, the children). Because father
has shown no error, we affirm.

               FACTUAL2 AND PROCEDURAL HISTORY

¶2           Father and Lori Ann M. (mother)3 are the biological parents
of N.S. and C.S. born in 2014 and 2016, respectively.

¶3           The Department of Child Safety (DCS) filed an out-of-home
dependency petition concerning N.S. in January 2016, after father was
involved in two separate domestic violence incidents: one where mother



1 The Honorable Thomas C. Kleinschmidt, Retired Judge of the Court of
Appeals, Division One, has been authorized to sit in this matter pursuant
to Article 6, Section 3, of the Arizona Constitution.
2“We view the facts in the light most favorable to upholding the juvenile
court’s order terminating parental rights.” Marianne N. v. DCS, 240 Ariz.
470, 471 n.1, ¶ 1 (App. 2016) (citing Ariz. Dep’t of Econ. Sec. v. Matthew L., 223
Ariz. 547, 549, ¶ 7 (App. 2010)).
3Mother’s parental rights to the children were also severed, but she is not a
party to this appeal.




                                        2
                          EDWARD S. v. DCS, et al.

                            Decision of the Court

was found unconscious in the street with N.S. and the other where mother
ran after father into the street where mother and N.S. were struck by a car
causing injury to N.S. Father has a history of substance abuse and tested
positive for K2 spice, a tetrahydrocannabinol metabolite, and frequently
failed to test as directed during the pendency of this case.

¶4            Father denied the allegations in the petition, but submitted
the issue of dependency to the juvenile court for determination. The court
found N.S. to be dependent as to father on March 31, 2016.4

¶5             At a hearing in June 2016, the juvenile court cautioned father
that the case plan may change to severance and adoption if he continued to
demonstrate a lack of engagement in services. Later that month, mother
gave birth to C.S., and in August, DCS filed a second petition for out-of-
home dependency alleging father was unable to provide C.S. with proper
and effective parental care and control due to substance abuse. DCS
referred father for transportation assistance and continued to refer father
for drug testing. After a time, father occasionally began to refuse drug
testing and eventually stopped testing altogether. Moreover, father never
engaged in substance abuse counseling intake.

¶6             The juvenile court found C.S. dependent as to father on
September 21, 2016, after father denied the allegations contained in the
petition but submitted the issue of dependency to the court for
determination.5 The case plan was family reunification concurrent with
severance and adoption. By that time, DCS had offered father substance
abuse related services, a parent aide, a psychological evaluation, parenting
classes, and transportation, but he was, at best, minimally compliant.

¶7            In mid-December 2016, the juvenile court changed the case
plan to severance and adoption after father failed to appear for a report and
review hearing without good cause. DCS subsequently moved to terminate
father’s parent-child relationship as to the children on December 29, 2016,
on the grounds of abandonment and six and nine-month out-of-home
placement while the children were under the age of three. DCS alleged that



4   N.S. was found dependent as to mother on July 28, 2016.
5   C.S. was found dependent as to mother on October 12, 2016.




                                      3
                         EDWARD S. v. DCS, et al.

                              Decision of the Court

father had never met C.S., although she was six months old by this time,
that he had a history of domestic violence and substance abuse, and he did
not engage in the services provided.

¶8           In January 2016, father accepted service of the termination
motion, and the juvenile court notified father of the pre-trial conference
date for the termination petition via a “Form 3 Notice to Parent in
Termination Action” (Form 3)6 which the court communicated and
provided to father for acknowledgement by signature. Form 3 informed
father:

       You are required to attend all termination hearings. If you
       cannot attend a court hearing, you must prove to the Court
       that you had good cause for not attending. If you fail to attend
       . . . without good cause, the Court may determine that you
       have waived your legal rights and admitted the grounds
       alleged in the motion/petition for termination. The Court
       may go forward with the Termination Adjudication Hearing
       in your absence and may terminate your parental rights to
       your child based on the record and evidence presented.

Ariz. R.P. Juv. Ct. Form 3.

¶9           The court scheduled father’s severance hearing for April 11,
2017, but father did not attend because he was arrested earlier in the
morning and was in custody. Upon motion of DCS, the court continued the
severance hearing for nine days.

¶10           On April 20, 2017, father again did not appear for the
contested severance hearing. This time, he was scheduled to appear in the
Avondale Municipal court for an arraignment hearing at 9:30 a.m. Father
arrived late for his arraignment, and was subsequently arraigned on the
afternoon calendar which precluded him from timely appearing in juvenile
court. DCS argued father’s non-appearance was not for good cause, and by
failing to appear, he waived his right to contest the allegations of the
termination motion and requested the court proceed with the severance
hearing. The court stated, “It would not have been difficult to be at his



6Form 3 advised father of the possible consequences of failing to appear
without good cause pursuant to Arizona Rules of Procedure for the Juvenile
Court 64(C) and 66(D)(2) as discussed infra ¶ 15 and footnote 8.


                                       4
                           EDWARD S. v. DCS, et al.

                             Decision of the Court

arraignment [timely] so that he could be here for our 1:30 hearing.” The
court then found father failed to appear without good cause and proceeded
in his absence.

¶11           The juvenile court heard testimony from the DCS assigned
case manager, and found that DCS’s alleged grounds for termination were
proven by clear and convincing evidence and that termination was in the
children’s best interests and the court proceeded to terminate father’s
parental rights as to the children.

¶12           This court has jurisdiction over father’s timely appeal
pursuant to Article 6, Section 9, of the Arizona Constitution, Arizona
Revised Statutes (A.R.S.) §§ 8-235(A), 12-2101(A) and 12-120.21(A) and
Ariz. R.P. Juv. Ct. 103-104 (2017).7

                                     ISSUE

¶13           The issue before us on appeal is whether the juvenile court
abused its discretion in finding father lacked good cause for failing to
appear at the rescheduled contested severance hearing, and its subsequent
severance of father’s parental rights.

                                 DISCUSSION

¶14          Father’s counsel informed the juvenile court that father was
aware of the 1:30 p.m. severance hearing and had sent counsel a text
message at 12:59 p.m. saying, “I won’t make it to court.” Counsel argued
father’s non-appearance was for good cause because he was appearing
before another court on a criminal matter. Father had received a notice of
hearing and DCS’s motion for termination, and the court previously
warned father, in person and in writing, of the possible consequences for
non-appearance through the Form 3 notice.

¶15           Arizona Rule of Procedure for the Juvenile Court (Rule)
66(D)(2)8 provides the relevant provision guiding our analysis:



7Absent material revisions after the relevant dates, statutes and rules cited
refer to the current version unless otherwise indicated.
8   The procedures of this rule give effect to A.R.S. § 8–863(C) (2014). Manuel



                                        5
                          EDWARD S. v. DCS, et al.

                            Decision of the Court

       If the court finds the parent . . . failed to appear at the
       termination adjudication hearing without good cause, had notice
       of the hearing, was properly served pursuant to Rule 64[9] and
       had been previously admonished regarding the consequences
       of failure to appear, including a warning that the hearing
       could go forward in the absence of the parent . . . and that
       failure to appear may constitute a waiver of rights, and an
       admission to the allegation[s] contained in the motion of
       petition for termination, the court may terminate parental
       rights based upon the record and evidence presented if the
       moving party or petitioner has proved grounds upon which
       to terminate parental rights.

Ariz. R. P. Juv. Ct. 66(D)(2) (emphasis added).

¶16           “[A] finding of good cause for failure to appear is largely
discretionary.” Adrian E. v. Ariz. Dep’t of Econ. Sec., 215 Ariz. 96, 101, ¶ 15



M. v. Ariz. Dep’t of Econ. Sec., 218 Ariz. 205, 210, ¶ 14 (App. 2008); A.R.S. §
8–863(C) states:

       If a parent does not appear at the [termination adjudication]
       hearing, the court, after determining that the parent has been
       served as provided in subsection A of this section, may find
       that the parent has waived the parent’s legal rights and is
       deemed to have admitted the allegations of the petition by the
       failure to appear. The court may terminate the parent-child
       relationship as to a parent who does not appear based on the
       record and evidence presented as provided in rules
       prescribed by the supreme court.


9 Rule 64(C) provides that a notice of hearing accompanying a motion for
the termination of parental rights “shall advise the parent . . . that failure to
appear at the initial hearing, pretrial conference, status conference or
termination adjudication hearing, without good cause, may result in a finding
that the parent . . . has waived legal rights, including the right to trial to a
jury, and is deemed to have admitted the allegations in the motion or
petition.” (Emphasis added).




                                       6
                         EDWARD S. v. DCS, et al.

                           Decision of the Court

(App. 2007) (internal citation omitted). “We therefore review the finding
for an abuse of discretion and generally will reverse only if the juvenile
court’s exercise of that discretion was ‘manifestly unreasonable, or
exercised on untenable grounds, or for untenable reasons.’” Id. (quoting
LaShonda M. v. Ariz. Dep’t of Econ. Sec., 210 Ariz. 77, 83, ¶ 19 (App. 2005)
(internal quotation and citation omitted)).

¶17            “The test of good cause is the same for an entry of judgment
of default.” Christy A. v. Ariz. Dep't of Econ. Sec., 217 Ariz. 299, 304, ¶ 16
(App. 2007) (citing Webb v. Erickson, 134 Ariz. 182, 185–86 (1982)). A motion
to set aside a severance for failure to appear must show good cause in two
respects: (1) mistake, inadvertence, surprise or excusable neglect, and (2) a
meritorious defense to the motion to terminate exists. Christy A., 217 Ariz.
at 304, ¶ 16 (relying on Arizona Rule of Civil Procedure 55(c) (2006), which
states that “[t]he court may set aside an entry of default for good cause and
it may set aside a final default judgment under Rule 60[.]”) (no good cause
shown where father failed to appear after having been released from jail
despite his affidavit that he had lost paper work regarding hearing dates en
route to jail) (citations omitted). Excusable neglect exists if the neglect or
inadvertence “is such as might be the act of a reasonably prudent person in
the same circumstances.” Ulibarri v. Gerstenberger, 178 Ariz. 151, 163 (App.
1993).

¶18            Father did not file a motion to set aside below. We find no
abuse of discretion in its determination that the first element of good cause
was not satisfied here, where father’s failure to attend was due to
unexplained tardiness as to a required appearance in another court. This
court has previously held, that in some, but not all cases, actual
incarceration may be good cause for failure to appear. See e.g. John C. v.
Superior Court (Sargeant, III), 208 Ariz. 44, 48 ¶ 16 (App. 2004), superseded
by statute on other grounds. This court has also upheld a court’s finding of
no good cause where a father arrived forty minutes past the set severance
hearing time, despite father’s argument that he had driven 1100 miles and
was misinformed of the time of the hearing. Bob H. v. Ariz. Dep’t of Econ.
Sec., 225 Ariz. 279, 281-82, ¶ 9 (App. 2010).

¶19            We find no abuse of discretion in the court’s determination
that father’s failure to appear because he was running late to another court
engagement, the first element of good cause was not satisfied. The court
properly informed father as required by Rule 64 and admonished him of
the possible consequences of any failure to appear, pursuant to Rule
66(D)(2).


                                      7
                         EDWARD S. v. DCS, et al.

                            Decision of the Court

¶20          Father's appeal also failed to meet the second element of good
cause which requires raising a meritorious defense to the motion to
terminate. “A meritorious defense must be established by facts and cannot
be established through conclusions, assumptions or affidavits based on
other than personal knowledge.” Christy A., 217 Ariz. at 304–05, ¶ 16
(quoting Richas v. Superior Court, 133 Ariz. 512, 517 (1982)). Here, father
offered no defense at all to the termination.

¶21             Although father does not appeal the juvenile court’s findings
regarding the statutory grounds or best interests, we nonetheless conclude
the record contains sufficient evidence to support the termination based on
the grounds DCS asserted and the juvenile court’s best interest findings.
The court acted within its discretion in proceeding to the merits of DCS’s
motion to terminate father’s parental rights. See also Michael J. v. Ariz. Dep’t
of Econ. Sec., 196 Ariz. 246, 248–49, ¶ 12 (2000) (reaffirming that a parent’s
right to custody and control of his or her own child while fundamental, is
not absolute, and that severance of a parental relationship may be
warranted where the state proves one of A.R.S. § 8–533’s statutory grounds
for termination by clear and convincing evidence). To terminate parental
rights, the court must additionally find, by a preponderance of the
evidence, that severance of the relationship is in the child’s best interest.
Kent K. v. Bobby M., 210 Ariz. 279, 284, ¶ 22 (2005). Because the juvenile
court is in the best position to judge credibility and to weigh evidence, “we
will accept the juvenile court’s finding of fact unless no reasonable evidence
supports those findings, and we will affirm a severance order unless it is
clearly erroneous.” Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280, ¶
4 (App. 2002). We do not reweigh the evidence, but “look only to determine
if there is evidence to sustain the court’s ruling.” Mary Lou C. v. Ariz. Dep’t
of Econ. Sec., 207 Ariz. 43, 47, ¶ 8 (App. 2004).

¶22            DCS’s motion to terminate father’s parental rights stated
three grounds for termination: (1) abandonment, (2) six-months out-of-
home placement, and (3) nine-months out-of-home placement. At trial, the
DCS case manager testified to the following: (1) both N.S. and C.S. were
under the age of three and had been in out-of-home placement for periods
of fifteen and eight months, respectively; (2) father provided no cards, gifts,
letters, or monetary means of support to the children; (3) father did not
maintain a normal parental relationship with the children and had neither
seen N.S. in nine months nor ever met C.S.; (4) father has a history of
substance abuse and had not only positive substance abuse tests but also
thirty-two missed urinalysis tests; (5) although DCS tried to engage father



                                       8
                         EDWARD S. v. DCS, et al.

                            Decision of the Court

in services10 to address his substance abuse and domestic violence issues,
father never completed any services; and (6) father has “substantially
neglected or willfully refused to remedy the circumstances that brought
[the] two kids into an out-of-home placement.” The testimony supports the
court’s conclusion that father is unable to discharge his parental duties on
any of the grounds alleged, and DCS needed only to prove one statutory
ground for termination.

¶23           The evidence also reasonably supports the juvenile court’s
additional finding, by a preponderance of the evidence, that severance of
parental rights would be in the children’s best interest. As the case manager
stated, “the children need permanency and stability in a drug-free and
domestic-violence-free home.” DCS’s case manager testified the children
were in an adoptive placement and should that placement be unable to
adopt, the children were nevertheless adoptable. Based on this evidence, it
would not be in the children’s best interests to remain in father’s custody.

¶24           We find sufficient evidence exists to support the juvenile
court’s finding that father failed to appear at the rescheduled contested
severance hearing without good cause and that the court did not err in
severing father’s parental rights.




10The DCS case manager testified that father was offered case management
services, parent aide services, parenting classes, individual counseling,
substance abuse assessment and treatment, transportation, urinalysis and
hair follicle testing, domestic violence counseling, and supervised
visitation. In fact, father was referred to substance abuse testing five or six
times and domestic violence counseling twice, but each time he was closed
out of services for lack of compliance.




                                      9
                        EDWARD S. v. DCS, et al.

                           Decision of the Court

                              CONCLUSION

¶25          For the foregoing reasons, we affirm.

KLEINSCHMIDT, J., Specially Concurring.

¶26           I concur only because, as the majority points out, Father did
not file a motion to set aside the termination in which he could have stated
good cause for his failure to appear or could have offered a meritorious
defense.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                       10